                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

         Plaintiff,

  v.                                                               Case No. 18-CR-142

JOE TURNER,

         Defendant.


                      ORDER ON DEFENDANT’S DISCOVERY MOTIONS


Motion to Disclose Rule 404(b) Evidence .......................................................................... 2

Motion to Compel/Motion to Disclose Identity of Informant and Related Discovery ......... 3

Motion to Disclose Identity of Unindicted Co-Conspirators ............................................... 6

Motion to Require Preservation of Agents’ Notes .............................................................. 8

Motion for Bill of Particulars ............................................................................................ 8

Motion to Exclude Witness Testimony ........................................................................... 11


         On December 11, 2018, a grand jury sitting in the Eastern District of Wisconsin

returned a superseding indictment against Joe L. Turner and six other defendants, charging

them with conspiracy to possess with intent to distribute and conspiracy to distribute

controlled substances, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. (Docket

# 85 at 1–2.) The superseding indictment also charged Turner with three other drug and/or

firearm offenses. (Id. at 8–10.) Turner pleaded not guilty. (Docket # 92.) Turner’s case was

designated complex due to the amount of discovery, and referred to me for pretrial

proceedings. (Docket # 34.)
        Turner filed a total of ten pretrial motions, three of which are motions to suppress

which I will address separately following an evidentiary hearing. (Docket # 126, 129, 138.)

Before me now are Turner’s other pretrial motions, including (1) a motion to disclose Fed. R.

Evid. 404(b) evidence (Docket # 102), (2) a motion to disclose the identity of unindicted co-

conspirators (Docket # 103), (3) a motion to require preservation of agents’ notes (Docket #

118), (4) a motion to compel (Docket # 120), (5) a motion for a bill of particulars (Docket #

123), (6) a motion to disclose the identity of an informant and related discovery (Docket #

132), (7) and a motion to exclude witness testimony (Docket # 135). I will address each in

turn.

        1. Motion to Disclose Rule 404(b) Evidence

        Turner moves for an order requiring the government to disclose any evidence which it

intends to introduce at trial which arguably, or in fact, constitutes other crimes, wrongs, or

acts evidence pursuant to Fed. R. Evid. 404(b), or which it intends to introduce at the

sentencing phase of this matter. (Docket # 102.) The government avers that it has no

knowledge of such evidence and no plan to introduce such evidence at trial, and that it would

inform Turner should circumstances change. (Docket # 144 at 37–38.)

        I find it prudent to set a deadline for any such disclosure. See United States v. Arms, No.

14-CR-78, 2015 WL 3513991, at *18–19 (E.D. Wis. June 3, 2015), report and recommendation

adopted by 2015 WL 5022640 (E.D. Wis. Aug. 24, 2015). I will therefore grant Turner’s motion

in part and order that no later than sixty (60) days before trial the government shall disclose

to Turner any evidence it may seek to admit against him pursuant to Rule 404(b), absent good

cause for the lack of timely disclosure.




                                                 2
       2. Motion to Compel/Motion to Disclose Identity of Informant and Related Discovery

       Turner      seeks     an    order     compelling      the     government       to    disclose

Brady/Giglio/Agurs/Bagley materials. (Docket # 120.) He also moves for disclosure of the

identity of confidential informants and related discovery. (Docket # 132.) There is significant

overlap between the motions. I will construe them both as one motion for disclosure of the

identity of the confidential informants and all Brady/Giglio/Augurs/Bagley materials.

       It is well-established that as a general rule, the government enjoys a limited privilege

of withholding the identity of an informant. See Roviaro v. United States, 353 U.S. 53, 59–60

(1957); United States v. Bender, 5 F.3d 267, 269 (7th Cir. 1993). This privilege encourages

citizens to perform their obligation to communicate their knowledge of the commission of

crimes to law enforcement officials by preserving the informant’s anonymity. United States v.

Jefferson, 252 F.3d 937, 940 (7th Cir. 2001). The government is granted this limited privilege

as a right, and need not make a threshold showing of likely reprisal or retaliation against the

informant in order to assert the privilege. United States v. Valles, 41 F.3d 355, 358 (7th Cir.

1994). Although automatic, the government’s privilege is not absolute. “Where the disclosure

of an informer’s identity . . . is relevant and helpful to the defense of an accused, or is essential

to a fair determination of a cause, the privilege must give way.” Roviaro, 353 U.S. at 60–61.

The defendant bears the burden in the face of an assumption that the privilege should apply.

Valles, 41 F.3d at 358. “The confidential informant privilege will not yield to permit a mere

fishing expedition, nor upon bare speculation that the information may possibly prove

useful.” Id. (internal quotation and citation omitted).

       Disclosure of a confidential informant’s identity “must depend on the particular

circumstances of each case, taking into consideration the crime charged, the possible defenses,


                                                 3
the possible significance of the informer’s testimony, and other relevant factors.” Roviaro, 353

U.S. at 62. Factors to be considered are whether the informant is a transactional witness and

whether the informant’s testimony is relevant and could assist the defendant. Bender, 5 F.3d

at 270. “Informants who played major roles in the criminal occurrences will of course offer

more significant testimony than those whose participation was peripheral; a showing that a

potential defense may depend on the informant’s involvement also weighs in favor of

disclosure.” Valles, 41 F.3d at 358.

       I previously ordered the disclosure of the identities of four confidential sources (CS-4,

CS-5, CS-6, and CS-9) forty-five days before trial in response to motions by two of Turner’s

co-defendants, Orlando Copeland and Brandon Ellis. (Docket # 100, 113.) Turner asserts that

the forty-five days ordered in the previous case is not sufficient for him to prepare a defense

and asks that I reconsider. (Docket # 121 at 4.) Turner also identifies many other confidential

sources that have made statements directly inculpatory to Turner (CS-1, CS-3, CS-7, CS-8,

CS-13, and CS-14), whose identities are not required to be disclosed under that order, and

asserts that there may be others. (Docket # 133 at 2–7.) In total, Turner points to eight

confidential informants who have provided direct inculpatory information against him, as

well as at least another eight confidential informants whom he expects to provide evidence of

the conspiracy. (Docket # 121 at 2.) Turner seeks an order compelling the government to

disclose the identity of all the unnamed informant(s) and related discovery. (Docket # 132.)

Turner argues that he is entitled to know their identities to determine in advance of trial the

accuracy and truthfulness of their accusations and to investigate and determine their

credibility. (Docket # 133 at 7–8.)




                                               4
       The government argues that Turner’s reasons for requesting more time are identical to

those in the other defendants’ motions, and he has therefore not presented any reason to

justify a departure from that order. (Docket # 144 at 28–29.) The government also asserts that

Turner has identified no interest in premature disclosure that would outweigh the danger

posed to the confidential sources and their families. (Id.) The government states that there is

a particularly strong public interest in protecting the confidentiality of informants in drug

trafficking cases such as this one. (Id. at 30.) The government points out that many of the

defendants have a history of possessing firearms during their drug trafficking, and loaded

firearms were seized at five of the defendants’ residences in this case, including Turner’s. (Id.

at 30–31.) In particular, the government asserts that “the defendants have been preoccupied

with ascertaining the confidential informants’ identities, and defendant Turner has made

statements indicative of a desire to harm sources.” (Id. at 31.) The government recounts the

report of a cooperating witness that while he was in custody with four of the defendants, he

heard Turner state that they would have trouble killing the informants without getting caught.

(Id.) The government also relates other instances from this district of informants being

threatened or harmed, and documentation that retaliation against witnesses is an ongoing

problem in Milwaukee that has spiked in recent years. (Id. at 31–33.) Finally, the government

avers that some of the sources are in custody and risk retaliation from other inmates if their

identities are revealed. (Id. at 33.) The government asserts that compliance with the existing

order to disclose informant identities forty-five days before trial will adequately balance the

need to protect informants with the need for defendants to prepare for trial. (Id. at 33.)

       I find the need to protect confidential informants particularly strong in the case against

Turner, who faces charges involving drugs and firearms and who is reported to have spoken


                                               5
of killing informants. Still, the government concedes that disclosure is appropriate; it only

disputes the timeframe of the disclosure, arguing that Turner does not require more than the

forty-five days prior to trial I already ordered as to four of the confidential informants.

         Considering the need to balance the competing interests in this case, including the high

number of confidential sources with potential inculpatory information against Turner, I will

require the government to disclose the identities of all confidential sources to counsel for

Turner no later than sixty (60) days before trial. I also find sixty (60) days sufficient for

disclosure of the Brady/Giglio/Augurs/Bagley material.

         3. Motion to Disclose Identity of Unindicted Co-Conspirators

         Turner seeks to compel the government to disclose the identities of unindicted co-

conspirators. (Docket # 103.) Turner asserts that this information is necessary to determine

which of the informants’ statements fall within the Fed. R. Evid. 801 exception to the hearsay

rule and also to “determine the parameters of the charged conspiracy.” 1 (Id. at 1–2.)

         Because Fed. R. Evid. 801(d)(2)(E) exempts certain statements made by co-

conspirators from the hearsay rule, “whether the government will allege that a person is a

coconspirator may significantly affect the evidence the defendant will have to confront at

trial.” United States v. Sykes, No. 17-CR-96, 2018 WL 3245205, at *3 (E.D. Wis. Feb. 2, 2018).

It is common practice in this district for judges to order the government to identify before trial

all alleged co-conspirators. See id.; United States v. Laux, No. 14-CR-229, 2015 WL 1885953,



1
  Turner appears to argue for a bill of particulars disclosing the identities of the co-conspirators, apparently
following the language of United States v. Knowles, 2 F. Supp. 2d 1135 (E.D. Wis. 1998). In Knowles, the court
stated in dicta that “[i]n some cases, a bill of particulars can establish clarity to an otherwise barebones
indictment. For example, the defendant can obtain the names of the ‘unindicted co-conspirators’ referred to in
an indictment as this information is necessary to clarify the parameters of the charged conspiracy.” Turner’s
separate motion for a bill of particulars makes no mention of identifying unindicted co-conspirators, and he does
not caption this motion as a bill of particulars. It matters little for my purposes here, as there is a clear practice
in this district of granting motions to identify unindicted co-conspirators prior to trial.

                                                          6
at *7 (E.D. Wis. Apr. 24, 2015), report and recommendation adopted by No. 14-CR-229, 2015

WL 4477007 (E.D. Wis. July 22, 2015) (ordering the government to promptly disclose to

defendant any co-conspirator it identifies any time between the date of the order and the time

of trial); United States v. Buske, No. 09-CR-0065, 2010 WL 3023366, at *8 (E.D. Wis. Apr. 30,

2010); United States v. Barnes, No. 09-CR-248, 2010 WL 1418874, at *13 (E.D. Wis. Apr. 7,

2010); United States v. Urbina, No. 06-CR-336, 2007 WL 2220205, at *3 (E.D. Wis. July 31,

2007).

         The government responds that Turner has all of the cooperating co-conspirators’

statements implicating Turner that the government currently has in its possession, and that if

the government obtains additional co-conspirator statements implicating Turner, the

government will provide those to the defense. (Docket # 144 at 35–36.) But it is not enough

that the government has already disclosed all the statements of cooperating co-conspirators;

Turner needs to know which of the many disclosed statements they are. The government also

argues that Turner’s request circumvents the existing order for disclosure of the identities of

confidential informants forty-five days prior to trial. (Id. at 36.) I fail to follow the reasoning.

Even if the existing order required disclosure of the identities of all the confidential

informants, that would not help Turner discern which statements might be excluded from the

hearsay rule; he must know which ones are allegedly co-conspirators. “Not every witness, in

fact not even every cooperator or confidential informant, is likely to be an alleged

coconspirator.” Id. I thus find the government’s objections unavailing and will follow this

district’s practice of disclosing unindicted co-conspirators before trial.

         In granting such motions, courts in this district have recognized that disclosing the

identities of unindicted co-conspirators runs up against the government’s informer privilege.


                                                 7
Sykes, 2018 WL 3245205 at *4; Barnes, 2010 WL 1418874 at *13; see also Arms, 2015 WL

3513991 at *8. Turner has not shown that the need for the actual identity of any co-conspirator

should overcome the informer privilege at this stage. Accordingly, I will order the government

to provide Turner with the CI number of any unindicted co-conspirator whose identity is

protected by the informer privilege, and the name of any unindicted co-conspirator known to

the government whose identity is not privileged, within thirty (30) days of this order.

        4. Motion to Require Preservation of Agents’ Notes

        Turner moves for an order requiring all law enforcement agents who have taken

statements from any informant or other prospective witness to preserve their rough notes or

other recordings of such interviews. (Docket # 118.) The government responds that it has

already instructed its agents to preserve notes from interviews of informants and other

prospective witnesses, rendering the motion moot. (Id.) Turner’s consolidated reply does not

address this issue. (Docket # 147.) Accordingly, this motion will be denied as moot. See Arms,

2015 WL 3513991 at *21.

        5. Motion for Bill of Particulars

        Count One of the superseding indictment charges Turner with conspiracy to distribute

heroin, cocaine, and marijuana. Turner moves for a bill of particulars as to this count. 2

(Docket # 124.) Specifically, Turner asks that the government be required to particularize (1)

when the purported conspiracy began, (2) when the purported conspiracy ended, (3) when

Turner purportedly entered the conspiracy, (4) when Turner purportedly terminated his

involvement in the conspiracy, and (5) what acts and when did Turner purportedly commit

in furtherance of the conspiracy. (Docket # 124 at 10.)


2
 I note that Turner’s motion also asks for an order dismissing Count One (Docket # 123), but Turner does not
renew or discuss this request in his accompanying memorandum (Docket # 124), so I deem it abandoned.

                                                     8
       Federal Rule of Criminal Procedure 7(f) authorizes the court to order the filing of a

bill of particulars to fill in facts in the indictment so that the defendant can prepare an adequate

defense. See United States v. Kendall, 665 F.2d 126, 134 (7th Cir. 1981). A bill of particulars is

“a more specific expression of the activities the defendant is accused of having engaged in

which are illegal.” United States v. Canino, 949 F.2d 928, 949 (7th Cir. 1991). A bill of

particulars is required only where the charges in the indictment are so general that they do

not advise the defendant of the specific act of which he is accused. See id.

       The test for determining whether a bill of particulars should be granted is similar to the

test for determining the general sufficiency of the indictment, namely, “whether the

indictment sets forth the elements of the offense charged and sufficiently apprises the

defendant of the charges to enable him to prepare for trial.” United States v. Fassnacht, 332 F.3d

440, 446 (7th Cir. 2003) (quoting Kendall, 665 F.2d at 134); Canino, 949 F.2d at 949. An

indictment that includes each of the elements of the offense charged, the time and place of the

accused’s conduct that allegedly constituted a violation, and a citation to the statute or statutes

violated is sufficient. Kendall, 665 F.2d at 134. A bill of particulars is not required when a

defendant can obtain the information necessary for his defense through “some other

satisfactory form.” Fassnacht, 332 F.3d at 447, n.2 (quoting Canino, 949 F.2d at 949). The

Seventh Circuit has held that the government’s “open file” policy is an adequate “satisfactory

form,” making a bill of particulars unnecessary. Canino, 949 F.2d at 949.

       The superseding indictment answers Turner’s first two questions: the conspiracy had

begun by January 2011 and ended around June 12, 2018. As to Turner’s last question, Seventh

Circuit law is clear that an indictment for conspiracy to distribute drugs need only allege “the

conspiracy to distribute drugs, the time frame in which it allegedly was operated, and the


                                                 9
statute violated. No specific overt acts need be alleged.” Canino, 949 F.2d at 949 (citing United

States v. Dempsey, 806 F.2d 766 (7th Cir. 1986)). The indictment here did precisely that.

       Turner is correct that the superseding indictment does not provide specific dates for

Turner’s personal involvement in the conspiracy as opposed to the other six defendants. The

superseding indictment gives a timeframe for the conspiracy covering approximately seven

and a half years, from about January 2011 to June 2018. Turner is certainly entitled to know

the time frame of his alleged crime, but in this case, the indictment gives it. Turner is only

entitled to a bill of particulars if the government alleges that he either joined the conspiracy

after its inception or withdrew at some point before its end. See Arms, 2015 WL 3513991 at

*12, report and recommendation adopted by 2015 WL 5022640 at *7 (“[T]he government states

that, in its view, [the defendant] never withdrew from the conspiracy. This request is therefore

moot.”); Barnes, 2010 WL 1418874 at *12 (“[I]f the government alleges that [the defendant]

withdrew from the conspiracy prior to the end date referenced in the indictment, the

government shall . . . provide to [the defendant] the date (month and year) he allegedly

withdrew from the conspiracy.”). The government states that the discovery in this case

includes information detailing Turner’s alleged drug-dealing operation with Copeland

covering the entire timeframe in the indictment, from the early days of the alleged conspiracy

in 2011 (Docket # 144 at 26) to May/June 2018 (Id. at 27–28). It would have been helpful if

the government had simply indicated in its response that it alleged that Turner was part of the

conspiracy from its inception and never withdrew. Nevertheless, given that the information

Turner seeks is in the discovery, a bill of particulars is not warranted.

       Turner argues that the discovery materials in this case are not an “other satisfactory

form” as contemplated in Canino because they are not sufficiently specific. (Docket # 124 at


                                               10
9.) Turner points out that the identities of the sources of information have not been revealed;

in most cases there is no indication how the source came upon the claimed knowledge; and

discovery reveals no controlled buys involving Turner and there are no Title III monitored

conversations with Turner. (Id. at 9.) Turner further argues that these materials are inadequate

to allow him to assess the strength of the government’s case and prepare a proper defense.

(Id.) But Turner does not explain how granting a bill of particulars would cure these problems.

(Id.) Turner’s request for a bill of particulars appears to challenge not the adequacy of the

indictment, but the strength of the government’s case against him. That is a matter for a jury.

I will accordingly deny Turner’s motion for a bill of particulars.

       6. Motion to Exclude Witness Testimony

       Turner moves to exclude testimony at trial of various government witnesses who have

been designated as confidential informants and/or sources of information. (Docket # 135.)

Turner asserts that the government has not revealed how these potential witnesses gained

their information or whether they have personal knowledge thereof, and that therefore their

testimony would be based on speculation and conjecture. (Id. at 2.) Turner argues that because

Federal Rule of Evidence 602 provides that a witness may not testify unless they have personal

knowledge of the matter, the court must exclude these witnesses. (Id. at 3–4.) Turner asserts

that allowing these witnesses to testify without him knowing beforehand how they gained

their information would constitute “trial by ambush.” (Id. at 5 (citing United States v. Cruz-

Velasco, 224 F.3d 654, 668 (Williams, J., dissenting); United States v. Camargo-Vergara, 57 F.3d

993 (1995).) Turner also suggests that the government is required to disclose this information

under Brady v. Maryland, 373 U.S. 83 (1964).




                                               11
       The government argues that Turner’s motion is premature. (Docket # 144 at 38–39.)

The government asserts that the proper procedure is for a defendant to object to testimony at

trial if a proper foundation is not laid. (Id. at 38 (citing Fed. R. Evid. 103(a)).) The government

also states that after a date for trial is set, it will begin to interview witnesses again and provide

reports to Turner. (Id. at 39.) Turner’s reply indicates that the motion serves two purposes: to

allow him to prepare for trial, and to conserve judicial resources by eliminating witnesses

whose testimony would not be admissible.

       Turner is indisputably correct that a proper foundation must be laid for witness

testimony under Fed. R. Evid. 602. But he has provided no authority for the proposition that

a trial court must exclude testimony if the foundation is not laid in discovery reports or

otherwise disclosed prior to trial. On the contrary, trial is the appropriate place for such

objections. See Arms, 2015 WL 3513991 at *19 (“If [the defendant] believes that a witness’s

trial testimony is not supported by an inadequate foundation, the proper approach is to object

at trial.”), report and recommendation adopted by 2015 WL 5022640 at *8 (“[The defendant]

provides no authority for excluding testimony for lack of foundation prior to trial based on

discovery reports . . . . [or] for requiring the government to disclose its witnesses’ basis of

knowledge prior to trial.”); accord Underwood v. NCL (Bahamas) Ltd., No. 17-24492-CV-

WILLIAMS/TORRES, 2019 WL 1559026, at *2 (S.D. Fla. Apr. 10, 2019) (foundation

argument under Fed. R. Evid. 602 is better suited for trial than a motion to exclude evidence)

(citing Barnett v. Deere & Co., 2016 WL 6803152, at *3 (S.D. Miss. Nov. 16, 2016); Serna v.

Olde Jackson Village, Inc., 2015 WL 49465415, at *3 (D. N.H. Aug. 19, 2015)). Accordingly, I

will deny without prejudice as premature Turner’s motion to exclude witnesses.

                                              ORDER


                                                 12
         NOW, THEREFORE, IT IS ORDERED that Turner’s Motion to Disclose Fed. R.

Evid. 404(b) Evidence (Docket # 102) is GRANTED IN PART AND DENIED IN PART.

The government shall disclose Rule 404(b) evidence by no later than sixty (60) days before

trial.

         IT IS FURTHER ORDERED that Turner’s Motion to Disclose the Identity of

Unindicted Co-Conspirators (Docket # 103) is GRANTED IN PART AND DENIED IN

PART. The government shall provide Turner with the CI number of any unindicted co-

conspirator whose identity is protected by the informer privilege, and the name of any

unindicted co-conspirator known to the government whose identity is not privileged, within

thirty (30) days of this order.

         IT IS FURTHER ORDERED that Turner’s Motion to Require Preservation of

Agents’ Notes (Docket # 118) is DENIED AS MOOT.

         IT IS FURTHER ORDERED that Turner’s Motion to Compel Discovery (Docket #

120) is GRANTED IN PART AND DENIED IN PART. The government shall disclose all

Brady/Giglio/Agurs/Bagley materials by no later than sixty (60) days before trial.

         IT IS FURTHER ORDERED that Turner’s Motion for a Bill of Particulars (Docket

# 123) is DENIED.

         IT IS FURTHER ORDERED that Turner’s Motion to Disclose the Identity of an

Informant and Related Discovery (Docket # 132) is GRANTED IN PART AND DENIED

IN PART. The government shall disclose the identity of all confidential sources by no later

than sixty (60) days before trial.

         IT IS ORDERED that Turner’s Motion to Exclude Witness Testimony (Docket #

135) be DENIED WITHOUT PREJUDICE.


                                              13
       Your attention is directed to General L.R. 72(c), 28 U.S.C. § 636(b)(1)(B) and Federal

Rules of Criminal Procedure 59(b), or Federal Rules of Civil Procedure 72(b) if applicable,

whereby written objections to any recommendation or order herein, or part thereof, may be

filed within fourteen days of the date of service of this recommendation or order. Objections

are to be filed in accordance with the Eastern District of Wisconsin’s electronic case filing

procedures. Courtesy paper copies of any objections shall be sent directly to the chambers of

the district judge assigned to the case. Failure to file a timely objection with the district court

shall result in a waiver of a party’s right to appeal. If no response or reply will be filed, please

notify the Court in writing.

       Dated at Milwaukee, Wisconsin this 2nd day of July, 2019.



                                                             BY THE COURT

                                                             s/Nancy Joseph_____________
                                                             NANCY JOSEPH
                                                             United States Magistrate Judge




                                                14
